Citation Nr: 1812019	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-05 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for angina, status post stent placement.

2.  Entitlement to service connection for bilateral leg thrombosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2007 to July 2008.  She also had periods of active service for training and inactive duty for training in the United States Army Reserves from December 1981 through May 2009, to include an initial period of active duty for training from March 1982 to July 1982.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the case in May 2016 for further development.

In an October 2016 rating decision, the Veteran was granted service connection for a cervical spine disorder, an issue that had been on appeal.  As this issue has been resolved by a full grant of benefits, and the Veteran has not submitted any documents indicating that she is not satisfied with the decision, the Board finds that the issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d)(2017).

The issue of entitlement to service connection for bilateral leg thrombosis is addressed in the REMAND portion of this decision and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for angina, status post stent placement.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for angina, status post stent placement have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1132, 1133, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1993).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2017). 

Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).   

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b)(2017).  

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b)(2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a)(2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The first requirement for any service connection claim is evidence of a disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This requirement is satisfied when a veteran has a disability at the time he or she files a claim for service connection or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at any time during the pendency of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

A January 2009 private treatment record noted a history of angina.  

In a February 2009 VA examination, the examiner found that the Veteran had been diagnosed with angina and that the condition had existed for the past several years; however, he diagnosed the Veteran with status post stent placement and found that there was no evidence of angina.  

A July 2010 VA treatment record noted that the Veteran had coronary atherosclerotic disease was status post stents in 2008.  The Veteran reported having chest pain which was relieved by nitroglycerin, although the chest pain was worsening.  She was diagnosed with angina.  In September 2010, the Veteran's cardiolite rest stress perfusion study was negative for myocardial ischemia and myocardial infarction.  Her EKG was normal.  

In a January 2013 statement, the Veteran reported that she had been seen for her chest pain and angina while on active duty.  She also stated that her condition was triggered by events that occurred during her active duty, to include sleepless nights, a car accident, and an apartment break-in.  The Veteran asserted that these events caused stress and depression which resulted in discomfort around the chest area.  

In a July 2013 VA treatment record, a radiologist reported that a carotid ultrasound did not show any acute abnormality.  In an April 2015 VA treatment record, the Veteran indicated that her history of angina attacks happened during high periods of stress.

In a June 2016 VA examination, the examiner found that the Veteran did not currently have nor had she ever been diagnosed with a heart condition.  The examiner also found that for the claimed angina status post surgery, there was no pathology to render a diagnosis.  The examiner explained that the Veteran had no history of heart surgery and that her prior angiogram was normal.  After review of the record, the examiner concluded that although the Veteran had multiple complaints of chest pain for years, multiple tests had ruled out any cardiac etiology.  The examiner also noted a 2008 medical record which indicated that the Veteran's chest pain was non-cardiac and could be psychogenic or musculoskeletal in nature.  

In a February 2017 VA examination, the Veteran reported that she started experiencing angina in the late 1990s or early 2000s, which she noticed when performing physically strenuous activities as a citizen.  At the time, her chest pain occurred once or twice a week.  In 2007, during active military service, the Veteran had to be hospitalized for her chest pain and underwent a cardiac work up.  She reported that she continued to experience chest pain occurred during periods of rigorous physical activity, but did not occur during emotional distress.  The examiner noted that the Veteran's January 2017 chest x-ray showed abnormal findings of borderline cardiomegaly, but there was no convincing evidence of any acute cardiopulmonary disease.  The examiner did not diagnose the Veteran with angina.

The examiner found that the record did not support the Veteran's claim for service connection.  The Veteran reported having chest pain on numerous occasions, but multiple workups performed were essentially negative for etiology of the chest pain.  Both private and VA medical providers had concluded that the Veteran had atypical chest pain which was not of cardiac origin.  The examiner also noted that although the Veteran underwent a left heart catheterization during her period of active duty service, the procedure was done to investigate the cause of the Veteran's chest pain, not to treat a cardiac condition since no cardiac abnormality was found.  The examiner opined that the catheterization treatment was a continuation of the medical workup that had been done prior to active service, and did not indicate that there was an increase in severity.  The examiner also noted that even though the January 2017 x-rays showed borderline cardiomegaly, there was insufficient evidence of to support a nexus between this new finding and active duty service since the x-rays during active duty and those following soon after were normal.  The examiner concluded that it was less likely than not that the Veteran's condition increased in severity during her period of active service.

In a November 2017 specialized Veterans Health Adminstration (VHA) medical opinion, Dr. S.S., M.D., a cardiologist, opined that it was unlikely that the Veteran's chest pain were due to a cardiovascular disease.  Dr. S.S. found that the tests, with one exception, showed that there was no coronary or cardiac disease.  He noted that a perfusion study from Moore Regional Hospital showed reversible perfusion defect, but as this study was not consistent with other studies done on the Veteran, it was most likely a false positive study.  

The Board finds that the preponderance of the evidence weighs against a finding of a current disability.  While the Veteran was diagnosed with angina in July 2010 and the record notes a history of angina, the lack of further medical evidence of such a condition and the medical evidence which directly addresses the issue of the Veteran's cardiac status (i.e., the February 2009, June 2016, and February 2017 VA examination, and November 2017 VA medical opinion) directly provides that the Veteran does not have angina.  The claim for service connection for angina must be denied because the first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, is not met.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for angina, status post stent placement, and the claim must be denied.  38 U.S.C. § 5107(b)(2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for angina, status post stent placement is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In a June 1991 service treatment record, the Veteran was diagnosed with essential thrombocytosis.  With regards to ACDUTRA and INACDUTRA, service connection may be granted for a disability resulting from injury or disease incurred or aggravated during a period of ACDUTRA, or from an injury incurred or aggravated during a period of INACDUTRA.  38 U.S.C. §§ 101(24), 106, 1110, 1131 (2012).  The Veteran's claims file, however, does not contain specific information about her periods of ACDUTRA and INACDUTRA necessary to make a determination regarding if her disability is related to service.  Thus, remand is necessary to verify the Veteran's specific periods of ACDUTRA and INACDUTRA service.

In addition, the Board finds that the February 2017 VA examination and October 2017 VA opinion are inadequate and another VA opinion is warranted.  The February 2017 VA examiner and October 2017 VA internist both opined that it was less likely than not that the Veteran's bilateral leg thrombosis increased in severity during active service.  The VA examiner and internist did not use the correct legal standard.  In this case, the evidence shows that the Veteran entered service with no complaints or diagnosis of a leg condition, but developed leg thrombosis before her active duty service in February 2007.  Under these circumstances, the correct legal standard to apply is whether there is clear and unmistakable evidence that the Veteran's bilateral leg thrombosis pre-existed her active duty service and there is clear and unmistakable evidence that the Veteran's condition did not increase in disability during service or any increase was due to the natural progression of the pre-existing condition.  Because the opinions do not apply the correct legal standard, a remand to obtain a new VA opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1. Verify all of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the United States Army Reserves.

2.  After the above is completed, obtain a VA addendum opinion.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination.  Provide the claims file, including a copy of this REMAND, to the examiner for review. 

After review of the claims file, the examiner should respond to the following:

a.  Did the Veteran have bilateral leg thrombosis at any time from October 30, 2008 to present?

b.  If so, is there clear and unmistakable evidence that the Veteran's bilateral leg thrombosis pre-existed her active duty service from February 2007 to July 2008?

c.  If so, is there clear and unmistakable evidence that the Veteran's  pre-existing bilateral leg thrombosis was not aggravated beyond the natural progression by her active duty service?

d.  If the answer to either b or c is no and the Veteran's diagnosis of essential thrombocytosis in June 1991 occurred during a period of ACDUTRA, then is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral leg thrombosis is related to her military service.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Thereafter, readjudicate the claim remaining on appeal.  If the benefit sought is denied, the Veteran and her representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


